Citation Nr: 0900159	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
injury.

2.  Entitlement to service connection for sleep apnea, to 
include as due to service connected allergic rhinitis.

3.  Entitlement to service connection for a left knee injury.

4.  Entitlement to an increased rating for lumbosacral 
strain, evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for folliculitis of 
the face, evaluated as 10 percent disabling. 

6.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.

7.  Entitlement to an increased (compensable) rating for post 
operative residuals, tumor, buccal vestibule area of mental 
nerve in region of tooth # 27. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.   

In March 2008, the veteran presented testimony before the 
undersigned acting Veterans Law Judge in a video conference 
from Philadelphian, Pennsylvania; a transcript of that 
hearing is of record.  After the hearing, additional medical 
evidence was received along with a waiver of initial RO 
consideration.  The additional evidence includes both lay and 
medical statements concerning the veteran's physical 
condition.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2008).   

The issues pertaining to bilateral knee disorders, 
lumbosacral strain and allergic rhinitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A sleep apnea disorder was not demonstrated during the 
veteran's service, and the claims file does not include a 
current medical diagnosis of sleep apnea. 

3.  For the period from January 25, 2002 (the date of claim) 
and April 5, 2006, clinical evidence does not demonstrate any 
pathological symptomatology relating to folliculitis of the 
face.

4.  From April 5, 2006, folliculitis of the face manifests by 
no more than minimal scarring and no disfigurement and is not 
shown to require systemic therapy such as corticosteroids or 
other immunosuppressive drugs and affects only 10 percent of 
his entire body, but the percentage of the exposed skin on 
his face was 25 percent.  

5.  The post operative residuals, tumor, buccal vestibule 
area of mental nerve in region of tooth # 27 disorder 
manifests with residual neural pathology, secondary to 
surgical management of associated fracture of alveolus and/or 
tooth consistent with hot and cold sensation and pain on 
palpation without objective motor loss, or loss of 
innervation of facial muscles due to this disability and with 
a normal extra-oral examination.




CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).    

2.  The criteria for the assignment of a 30 percent 
disability rating, but no higher, for service connected 
folliculitis of the face have been met from April 5, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes 7800-
7806 (2008).  

3.  The criteria for a compensable evaluation for post 
operative residuals, tumor, buccal vestibule area of mental 
nerve in region of tooth # 27 are not met during the period 
of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8205, 8305, 8405 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2002 and March 2007.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).  

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38  C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claims adjudicated below.  In this regard, during the course 
of this appeal the veteran has been represented at the RO and 
before the BVA by a National Veterans Service Organization 
(VSO) recognized by the VA, specifically the Disabled 
American Veterans and the Board presumes that the veteran's 
representative has a comprehensive knowledge of VA laws and 
regulations, including particularly in this case, those 
contained in Part 4, the Schedule for Rating Disabilities, 
contained in Title 38 of the Code of Federal Regulations.  

In addition, after the veteran and his VSO representative 
were provided copies of a Statement of the Case as well as 
Supplemental Statements of the Case from the RO, the 
representative submitted a VA Form 646 (Statement of 
Accredited Representative in Appealed Case), which the Board 
notes contained a list of all evidence considered, a summary 
of adjudicative actions, included all pertinent laws and 
regulation, including the criteria for evaluation of the 
veteran's disability, and an explanation for the decision 
reached, and the veteran also presented testimony in which, 
through his representative, he essentially acknowledged 
receipt of the those documents and provided additional 
argument in response.  In the Board's opinion all of this 
demonstrates actual knowledge on the part of the veteran and 
his representative of the information that would have been 
included in the more detailed notice contemplated by the 
Court in the Vazquez-Flores case.  As such, the Board finds 
that the veteran is not prejudiced based on this demonstrated 
actual knowledge.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records and examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the respective claims and 
what the evidence in the claim file shows, or fails to show, 
with respect to the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

The veteran asserts that he has been diagnosed with sleep 
apnea that he further asserts is related to his service-
connected allergic rhinitis.  He has repeatedly been 
requested to supply medical evidence as to the claimed 
diagnosis, but he has not done so.  He acknowledges that he 
has not been prescribed continuous positive airway pressure 
(CPAP) or other such medical equipment.  Service medical 
records are silent as to complaints, findings, treatment or 
diagnoses relating to sleep apnea.  The claims file has been 
carefully examined and, likewise, fails to disclose a 
diagnosis of sleep apnea.  May 2006 and May 2007 outpatient 
treatment records reference that the veteran experiences some 
drowsiness associated with medications he was taking, but 
sleep apnea was not assessed.  

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the claimed disorder was not shown in service, and the 
preponderance of the evidence is against finding that the 
current existence of the claimed disorder.  Accordingly, in 
the absence of a diagnosed sleep apnea  disorder, this claim 
must be denied.  See Rabideau, supra; see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).



Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.    

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 



Folliculitis

March 2002 and April 2004 VA dermatology examinations are 
silent as to complaints, findings, treatment or diagnoses 
relating to folliculitis.  VA records from 
July/August/September 2005 report no rashes and do not report 
any then current complaints or active findings relating to 
folliculitis.  

The veteran was afforded a VA examination on April 5, 2006.  
The veteran reported that his folliculitis had worsened over 
a period of time.  He has been prescribed a topical cream.  
Treatment and duration were on an as needed basis.  The 
percentage of the exposed skin on his face was 25 percent and 
10 percent of his entire body.  The clinical assessment was 
minimal scarring and no disfigurement.  There were no signs 
of acne or chloracne.  The veteran reported no functional 
impairments due to his folliculitis barbae, and the examiner 
diagnosed folliculitis barbae, mildly active.  Physical 
examination in May 2007 failed to report any pertinent 
abnormality.  

A September 2006 primary care follow-up noted a history of 
facial rash, but, objectively there were no rashes clinically 
appreciated.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the skin, effective August 30, 
2002.  See 67 Fed. Reg. 49596 (July 31, 2002) (now codified 
as amended at 38 C.F.R § 4.118, Diagnostic Codes 7800-7833).  
The Board observes that the RO does not appear to have 
addressed the disability at issue under the old evaluation 
criteria.  Notwithstanding, inasmuch as the clinical record 
does not demonstrate any documented pertinent complaints 
and/or clinical findings for the period from when the claim 
was filed (January 2002) to when the new criteria took effect 
(August 2002), there is no basis for assigning a compensable 
evaluation of the disability for that period.  Consequently, 
the veteran is not prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2007); see also Lindeman v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Under current Diagnostic Code 7800, disfigurement of the 
head, face, or neck with one characteristic of disfigurement 
warrants a 10 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement warrants an 80 percent 
evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2008).

There is no diagnostic code that specifically pertains to 
folliculitis.  The veteran's skin condition may rated by 
analogy to DC 7806.  Under DC 7806 for dermatitis or eczema, 
a 10 percent rating requires that at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas be 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs be required 
for a total duration of less than six weeks during the past 
12-month period. A 30 percent rating requires that 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs be required 
for a total duration of six weeks or more, but not 
constantly, during the past 12- month period. A 60 percent 
rating requires more than 40 percent of the entire body, or 
more than 40 percent of exposed areas be affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period. 38 C.F.R. § 4.118, DC 7806 (2008).

In this case, the April 2006 VA examination reflects that 
although his disorder is assessed as manifesting by minimal 
scarring and no disfigurement and is not shown to require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs and affects only 10 percent of his 
entire body, the percentage of the exposed skin on his face 
was 25 percent.  

Under the revised evaluation criteria, such findings more 
nearly approximate a 30 percent evaluation pursuant to 
Diagnostic Code 7806 from April 5, 2006.  The veteran does 
not demonstrate that any higher evaluation would be warranted 
under any other pertinent Diagnostic Code.  For example, the 
April 2006 examiner specifically found that there were no 
characteristics of disfigurement present.  

There are no other identifiable periods of time since the 
date when the claim was filed during which the veteran's 
folliculitis disorder warranted higher ratings.  Therefore, 
additional "staged ratings" are inappropriate in this case

Dental

In January 2002, the veteran underwent an uneventful 
extraction of tooth #27 because the root was fractured and 
unrepairable.  

The veteran was afforded a dental evaluation in February 2006 
for re-evaluation of a fistula on the inferior chin area.  He 
reported that he had fallen out of a tree and sustained a 
mandibular fracture approximately 20 years previously with no 
repair.  Tooth #27 was removed a few years before the consult 
due to abscess and possible connection to the fistula, but 
the fistula continues to drain.  No current dental condition 
was suspected as related to the fistula.  Possible diagnosis 
of pseudofolliculitis was assessed and the veteran was 
referred to dermatology.  

On December 6, 2006, the veteran was seen for a dental 
consult for recurrent draining sinus at mid chin.  The 
thinking was that his problem was not primarily related to 
his dental surgery as opposed to trauma that he experienced 
as a child when he fell out of a truck.  He had a lesion on 
the right mental region of the anterior jaw which stays raw.  
The area was described as 1.5 centimeters below the right 
lower lip as a small papule with erythema and 
hyperpigmentation that was tender to palpation and without a 
clear opening.  There was no clear sinus tract and no 
involvement of the inside of the mouth.  The assessment was 
right mental region "sinus tract," which appears clinically 
like a papule/pustule of possible folliculitis; the examiner 
supposed that it could be a remnant of a closed sinus tract 
and additionally commented that it was clinically 
unimpressive for a sinus tract.  

The veteran was afforded a VA dental examination in April 
2007.  He reported parasthesia, hyperaesthesia and the 
removal of a 'tumor" 3-4 times resulting from management of 
recurrent sinus tract symptomatology.  The examiner noted the 
absence of "tumor" symptoms available in VA records.  The 
veteran reported that the area was improving over the years.  
Objectively, there was no impairment in mastication or 
phonation.  Extra-oral examination was entirely normal.  
Tooth # 27 had been replaced by a prosthesis.  The examiner 
reported no appreciable evidence of bone loss associate with 
#27 on current panoramic X-ray or previous radiographs.  
Diagnosis was loss of tooth #27 status post trauma with 
residual neural pathology, secondary to surgical management 
of associated fracture of alveolus and/or tooth.  An addendum 
was submitted after a review of the claims file had been 
completed and reported that the history of the veteran's 
service connected disorder was consistent with current 
diagnostic impression relating to hot and cold sensation, 
pain on palpation and the recurrences addressed by the VA 
over the prior years.  

The types of dental disorders that may be compensable include 
irreplaceable missing teeth, and disease or damage to the 
jaw.  38 C.F.R. § 4.150.  The evidence does not demonstrate 
that the veteran would qualify for compensation pursuant to 
the foregoing because the tooth that was extracted was 
replaced and there is no evidence of disease or jaw damage.

The veteran's service connected post operative residuals, 
tumor, buccal vestibule area of mental nerve in region of 
tooth # 27 disorder is evaluated according to the following 
criteria: 

Under Diagnostic Codes 7344, benign neoplasms, exclusive of 
skin growths, are to be evaluated under an appropriate 
diagnostic code, depending on the predominant disability or 
specific residuals after treatment.  38 C.F.R. § 4.114.  

Given the location and nature of the disability, the Board 
finds that rating of the manifestations as a neurological 
disorder is appropriate.  See 38 C.F.R. §§ 4.20. 4.124a.  
Diagnostic Codes 8205, 8305, 8405 provides ratings for 
paralysis of the fifth cranial (trigeminal) nerve, 10 percent 
where incomplete, moderate; 30 percent where incomplete, 
severe; 50 percent where severe.  A note following provides 
that the ratings are dependent upon relative degree of 
sensory manifestation or motor loss.  38 C.F.R. § 4.124a.

The April 2007 examination notes the absence of impairment in 
mastication or phonation.  The disorder manifests with 
residual neural pathology, secondary to surgical management 
of associated fracture of alveolus and/or tooth consistent 
with hot and cold sensation and pain on palpation.  The 
evidence does not show objective motor loss, or loss of 
innervation of facial muscles due to this disability.  Given 
that extra-oral examination was entirely normal and the 
examinations for this disability during the appeal period 
found subject sensory intraoral complaints only, the Board 
does not consider that the extent of the disability equates 
or approximates a moderate incomplete or greater disablement 
to warrant a 10 percent or greater rating.  Consequently, the 
preponderance of the evidence is against a compensable rating 
for this disorder.  

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's service connected folliculitis or post 
operative residuals, tumor, buccal vestibule area of mental 
nerve in region of tooth #27 have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).

(CONTINUED ON NEXT PAGE)





ORDER

Service connection for sleep apnea is denied.  

Entitlement to a 30 percent disability rating for service 
connected folliculitis of the face for the period from April 
5, 2006 is granted, subject to the provisions governing the 
award of monetary benefits. 

Entitlement to increased (compensable) evaluation for post 
operative residuals, tumor, buccal vestibule area of mental 
nerve in region of tooth # 27 is denied. 


REMAND

The record establishes that the veteran is in receipt of 
Social Security disability benefits and the only disorders 
referenced therein are the left knee and lumbar spine.  
Although one medical record associated with that 
determination was submitted by the veteran, efforts to obtain 
all medical records pertaining to that claim have not been 
accomplished, and neither the documentation nor all the 
medical evidence used to arrive at a determination is of 
record.  VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak, supra; Masors v. Derwinski, 2 
Vet. App. 181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  

Parenthetically, the SSA decision does not reference or 
allude to the claimed disorders adjudicated elsewhere in this 
decision, and, therefore, the veteran is not prejudiced by 
such adjudications without first obtaining the medical 
records associated with the SSA determination. 

The claims file reflects the last Supplemental Statement of 
the Case (SSOC) was issued in June 2007.  The file also 
contains additional examinations pertinent to several claims 
on appeal, specifically a VA spine examination afforded in 
August 2007 as well as a VA rhinitis examination in October 
2007, which were not addressed in a SSOC.

Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case 
(SSOC) must be furnished to the veteran when additional 
pertinent evidence is received after a Statement of the Case 
(SOC) or the most recent SSOC has been issued.  See also 38 
U.S.C.A. § 7105 (West 1991).  As these requirements have not 
been satisfied, a remand is required in order to ensure due 
process to the veteran.

At his hearing before the undersigned, the veteran asserted 
that doctors have concluded that his knee disorders are the 
result of his compensating for his service connected back 
disorder.  The record does not contain support for his 
assertions in those regards.  In these circumstances VA has 
an obligation to at least advise the veteran to obtain a 
statement from these physicians.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Should the veteran so desire and can 
adequately identify the physician, the RO can obtain any such 
evidence on his behalf.

He also indicated that he has been receiving treatment for 
his knee disorders from the past 5 years to the present from 
the VA Medical Center in Philadelphia.  However, the claims 
file contains treatment records only though June 1, 2007.  
Under the circumstances, additional development for the 
veteran's knee disorders is required to obtain those records.

Insofar as the case is already being remanded, a corrective 
notice should be provided in accordance with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue a 
corrective VCAA letter advising the 
veteran of what evidence would 
substantiate his claim for increased 
evaluation.  Apart from other 
requirements applicable under the VCAA, 
the letter must comply with the 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) ruling, and advise the 
veteran to submit evidence that his 
service connected disorders have 
worsened, including the effect an 
increased worsening has on employment 
and daily life, and provide notice of 
the criteria necessary under the 
appropriate Diagnostic Code(s) to 
establish entitlement to an increased 
rating.  In so doing, the AMC/RO should 
also comply with any other directives 
of the Veterans Benefits 
Administration.

2.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

3.  The RO should advise the veteran that 
he may submit a statement from the 
medical care provider who he has asserted 
indicated to him that his knee disorders 
were caused or aggravated by his service-
connected lumbosacral spine disability.  
The provider should include an 
explanation regarding the basis for the 
opinion.  Should the veteran so desire 
and can adequately identify the 
physician, the RO can obtain any such 
evidence sufficiently identified by the 
veteran on his behalf.

4.  The veteran's treatment records 
pertaining any knee disorders from the 
VA Medical Center in Philadelphia, 
Pennsylvania for the period from June 
1, 2007 to the present should be 
obtained and associated with his claims 
folder.

5.  After the development requested above 
has been completed to the extent possible 
along with any additional development 
deemed necessary, the AMC/RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case to 
include consideration of any evidence 
added to the file since issuance of the 
Supplemental Statement of the Case of 
June 2007 and given the opportunity to 
respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


